Evans, Judge:
This is an appeal from the finding of value by the United States appraiser at thie port of Los Angeles. Bather, it should be stated to be an appeal from the action of the collector in sending a notice of advance in value, because it appears from the testimony that there was no advance by the appraiser. On December 14, 1937, the collector sent a notice that the appraised value exceeded the entered value by 2 per centum and 5 per centum.
When the case was called for hearing the only testimony adduced was that of the appraiser who passed upon the merchandise. In response to the inquiry, “Will you please look at the papers in this case and state whether you appraised that merchandise?” he answered, “Yes.” “Q. Was that merchandise appraised as entered? — A. It was.”
On this record the cause was submitted. There is no explanation as to why the notice of advance was issued. I assume that there was no escape from the necessity of taking some action upon receipt of the notice of advance yet, the merchandise having been appraised as entered, there exists no controversy as to the dutiable value.
I sustain the action of the appraiser.